Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art of, for example Xu ‘865 and Xu ‘159, does not disclose the claimed subject matter of a coupled free vibration wind tunnel testing device with adjustable frequency ratio of torsional-vertical vibration, wherein the coupled free vibration wind tunnel testing device includes rigid testing model, lightweight rigid rods, lightweight rigid circular hubs, thin strings, linear tensile springs, carbon fiber ropes, and lightweight small hubs; the lightweight rigid rods are fixed at both ends of the rigid testing model; the lightweight rigid rods are vertically passed through the centers of the lightweight rigid circular hubs and lightweight small hubs and fixed with them in turn to ensure that the torsional center line of the rigid testing model is collinear with the axis of the lightweight rigid rods and the center lines of the lightweight rigid circular hubs and lightweight small hubs; the lightweight rigid circular hub with groove is surrounded by the thin string; one end of the thin string is fixed at the bottom of the lightweight rigid circular hub, and the other end of the thin string is connected with the lower end of the linear tensile spring; the carbon fiber rope is wound in the groove of the lightweight small hub; during the torsional-vertical coupled free vibration, only relative rolling occurs between the lightweight rigid circular hubs and the thin strings, and the lightweight small hubs and the carbon fiber ropes; the carbon fiber ropes and the linear tensile springs provide torsional stiffness at the same time; because the diameter of lightweight small hub is much smaller than that of the lightweight rigid circular hub, the tensile stiffness of carbon fiber rope plays a lateral limiting role as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/4/2022